2017 UT App 174



               THE UTAH COURT OF APPEALS

                     CRAIG ALAN JENSEN,
                         Appellee,
                             v.
                      TIMOTHY RUFLIN,
                         Appellant.

                            Opinion
                        No. 20160194-CA
                    Filed September 8, 2017

          Third District Court, Salt Lake Department
              The Honorable Paul G. Maughan
                         No. 154906899

             James C. Lewis, Attorney for Appellant
               Craig Alan Jensen, Appellee Pro Se

JUDGE GREGORY K. ORME authored this Opinion, in which JUDGES
    J. FREDERIC VOROS JR. and JILL M. POHLMAN concurred.1

ORME, Judge:

¶1     Timothy Ruflin appeals the district court’s decision
overruling his objection to a protective order entered against
him. We agree with the district court that the protective order
was not barred by either the doctrine of res judicata or the
Cohabitant Abuse Act’s limitations on mutual protective orders.
Further, we conclude that the court acted within its discretion
when denying Ruflin’s request to continue the hearing on his
objection. Accordingly, we affirm.



1. Judge J. Frederic Voros Jr. participated in this case as a
member of the Utah Court of Appeals. He retired from the court
before this decision issued.
                         Jensen v. Ruflin


                        BACKGROUND

¶2     On October 21, 2015, Ruflin spotted his brother-in-law,
Craig Alan Jensen, and resolved to pick a fight. On that day
Ruflin’s mother’s house was being reroofed, and Ruflin sat with
her on her porch while they waited for the work to be
completed. As they sat, they noticed that not far down the road a
white truck was approaching “very slowly.” Both immediately
recognized that the truck belonged to Jensen. As Jensen often
would, he acknowledged his mother- and brother-in-law by
tapping his horn as he passed by. His mother-in-law waved
back. Ruflin offered a less cordial gesture.

¶3     Jensen had not made it more than a “house or house and
a half up the street” before he slammed on his brakes, sped
backward, and came to a stop in front of the porch. He got out of
his truck and an altercation ensued. It is unclear who threw the
first punch. In its oral findings, the district court would later
refer to the incident as a “mutual confrontation.” Likewise, the
reasons for the brothers-in-laws’ mutual hostility are rather
murky. What is clear, however, is that Jensen emerged from the
fight with a stab wound.

¶4     Not long after the incident, Ruflin petitioned the district
court for a protective order against Jensen. The court set the
matter for hearing on November 30, 2015, before Commissioner
Blomquist. After hearing from both parties, Commissioner
Blomquist issued a protective order directing that Jensen was not
to “commit or threaten to commit any form of violence against”
Ruflin, that he was not to “contact . . . or communicate” with
Ruflin “in any way,” and that he was to “[s]tay away from” the
homes of both Ruflin and Ruflin’s mother. Contrary to Ruflin’s
repeated representations in his opening brief, however,
Commissioner Blomquist’s order was far from the first
protective order issued in this case.




20160194-CA                     2              2017 UT App 174
                         Jensen v. Ruflin


¶5     In fact, by the time Ruflin obtained his protective order
against Jensen, Jensen had already obtained three separate
protective orders against Ruflin, albeit temporary ones.2 Jensen
filed an initial petition for a protective order against Ruflin the
day after the incident, and the district court scheduled a hearing
before Commissioner Casey on November 5, 2015. On the day
Jensen’s petition was filed, the court entered a temporary
protective order against Ruflin that was scheduled to expire
automatically on the petition’s hearing date. Ruflin did not
appear at that hearing. The court therefore scheduled a second
hearing two weeks later and entered a second temporary
protective order, which, like the first, was scheduled to expire on
the date of the hearing. Once again, Ruflin did not appear. The
court then scheduled a third hearing and issued a third
temporary order, and Ruflin finally appeared before
Commissioner Casey on December 3, 2015.

¶6     At this third hearing, after receiving “argument and
evidence,” Commissioner Casey concluded that a permanent
protective order should indeed issue against Ruflin. The terms of
Commissioner Casey’s protective order (the Order) largely
mirrored those of Commissioner Blomquist’s order against
Jensen.

¶7    On December 17, 2015, Ruflin filed a “partial objection”
(the Objection) to the Order in the district court pursuant to



2. The first two of these temporary orders were not served on
Ruflin. There is some suggestion in the record, however, that he
was avoiding service, despite the fact that he was, of course, not
entitled to do so. See generally C504750P LLC v. Baker, 2017 UT
App 36, ¶ 4 n.1, 397 P.3d 599 (“A litigant is not privileged to
avoid lawful process.”). In any event, it appears that Ruflin
became much easier for Jensen’s process server to locate once
Ruflin had obtained his own protective order against Jensen.



20160194-CA                     3               2017 UT App 174
                         Jensen v. Ruflin


section 78B-7-107 of the Cohabitant Abuse Act.3 See Utah Code
Ann. § 78B-7-107(1)(f) (LexisNexis 2012). While the Objection
was untimely under that section, which provides that objections
must be filed “within 10 days of the entry of the
[commissioner’s] recommended order,” id., the district court did
not dismiss it on that basis. Ruflin thereafter filed two separate
amendments to the Objection—one on December 22, 2015, and
another on January 6, 2016. Finally, on January 25, 2016, he
requested that the matter be submitted for decision. The court
scheduled an evidentiary hearing on the Objection for February
16, 2016 (the Objection Hearing).

¶8     With a little more than a week to go before the Objection
Hearing, Ruflin secured new legal counsel, and new counsel
entered an appearance on February 8, 2016. That attorney
withdrew from the case the very next day, however, and another
attorney, Ruflin’s current counsel, immediately entered an
appearance on his behalf. By then, the Objection Hearing was
only six days away.

¶9     After entering his initial appearance, Ruflin’s new
attorney filed a motion to continue the Objection Hearing. In the
motion, counsel argued that a continuance was proper because
he was new to the case and had not been given adequate time to
prepare, that there were “[e]yewitnesses to the attack . . . [who]
must be located and subpoenaed,” and that in any event Jensen
could not establish that he would be prejudiced by the
continuance. Counsel added that he had only just returned from
a “scheduled vacation in St. George.” Finally, counsel informed

3. Although Ruflin and Jensen do not reside together, they are
nevertheless “cohabitants” for purposes of Utah’s Cohabitant
Abuse Act. See Utah Code Ann. § 78B-7-102(2)(c) (LexisNexis
Supp. 2016) (defining “cohabitant” as “a person who is 16 years
of age or older who . . . is related by blood or marriage to the
other party”).



20160194-CA                     4              2017 UT App 174
                          Jensen v. Ruflin


the court that he had contacted Jensen about the matter, but
Jensen had refused to stipulate to the continuance.

¶10 At the Objection Hearing, the district court denied
Ruflin’s motion for a continuance and found that the evidence
supported Commissioner Casey’s decision to enter the Order.
The court began its oral findings and conclusions by addressing
the continuance motion. The court determined that Ruflin’s
motion should be denied because the Cohabitant Abuse Act
imposes an expedited schedule on protective order petitions and
that, notwithstanding his late arrival to the case, Ruflin’s counsel
had been able to secure the attendance and testimony of Ruflin
and his mother at the Objection Hearing. The court then
proceeded to reject Ruflin’s argument that the Order was barred
by the doctrine of res judicata under our decision in Peterson v.
Armstrong, 2014 UT App 247, 337 P.3d 1058. Finally, the court
found that Ruflin had initiated the October 21 confrontation, that
he had “continued to provoke and extend” it after Jensen parked
his truck, and that he had stabbed Jensen with a knife.

¶11 The next day, the district court entered a minute order
stating that it had “entered its oral findings on the record
pursuant to [Utah Rule of Civil Procedure] 52(a) and determined
that [Jensen] had met his burden of establishing that he was
entitled to a Protective Order.” Accordingly, the court overruled
the Objection and stated that the Order “will remain in full force
and effect.” Ruflin appeals.


            ISSUES AND STANDARDS OF REVIEW

¶12 Ruflin ascribes three errors to the district court’s decision
overruling the Objection. First, Ruflin contends that because
Commissioner Blomquist entered a protective order against
Jensen before Commissioner Casey entered the Order against
Ruflin, the district court should have concluded that the Order
was barred under the doctrine of res judicata. “Whether a claim



20160194-CA                     5                2017 UT App 174
                         Jensen v. Ruflin


is barred by res judicata is a question of law that we review for
correctness.” Gillmor v. Family Link, LLC, 2012 UT 38, ¶ 9, 284
P.3d 622. Second, Ruflin maintains that even if the Order was not
barred by res judicata, the district court nevertheless committed
error by failing to adhere to the Cohabitant Abuse Act’s
limitations on mutual protective orders. “[A] district court’s
interpretation of a statutory provision is a question of law that
we review for correctness.” State ex rel. Div. of Forestry, Fire
& State Lands v. Tooele County, 2002 UT 8, ¶ 8, 44 P.3d 680.
Finally, Ruflin argues that the district court erred when it denied
his request to continue the Objection Hearing. “The trial court
has substantial discretion in deciding whether to grant
continuances and will not be reversed on appeal unless it has
abused that discretion by acting unreasonably.” Hill v. Dickerson,
839 P.2d 309, 311 (Utah Ct. App. 1992) (citation omitted).


                           ANALYSIS

¶13 We address each of Ruflin’s three arguments in turn,
beginning with the argument that the Order was barred by the
doctrine of res judicata.

                          I. Res Judicata

¶14 Ruflin       contends    that    this   case     is   factually
indistinguishable from Peterson v. Armstrong, 2014 UT App 247,
337 P.3d 1058. There, we held that res judicata barred a
petitioner from filing a second petition for a civil stalking
injunction where the two petitions alleged identical facts and the
first petition had already been dismissed on the merits. Id.
¶¶ 15–16. We conclude, as the district court did, that Peterson has
no application in this case.

¶15 “‘The doctrine of res judicata embraces two distinct
branches: claim preclusion and issue preclusion.’” State v.
Sommerville, 2013 UT App 40, ¶ 30, 297 P.3d 665 (quoting Mack v.



20160194-CA                     6               2017 UT App 174
                         Jensen v. Ruflin


Department of Commerce, 2009 UT 47, ¶ 29, 221 P.3d 194). As
Ruflin invokes only claim preclusion in this appeal, we take no
position on whether issue preclusion would bar a protective
order under the instant circumstances.

¶16 Claim preclusion “‘bars a party from prosecuting in a
subsequent action a claim that has been fully litigated
previously.’” Id. (quoting In re D.A., 2009 UT 83, ¶ 33, 222 P.3d
1172). Before a litigant will be entitled to invoke claim
preclusion, three elements must be satisfied:

      (1) both suits must involve the same parties or their
      privies, (2) the claim that is alleged to be barred
      must have been presented in the first suit or be one
      that could and should have been raised in the first
      action, and (3) the first suit must have resulted in a
      final judgment on the merits.

Moss v. Parr Waddoups Brown Gee & Loveless, 2012 UT 42, ¶ 21,
285 P.3d 1157 (citations and internal quotation marks omitted).
While Ruflin correctly observes that the parties before
Commissioners Casey and Blomquist were the same, he fails to
address in his brief whether the second element of claim
preclusion has been satisfied under these facts. We conclude that
it has not.

¶17 Jensen’s petition for a protective order against Ruflin was
not barred by claim preclusion because the Cohabitant Abuse
Act does not contemplate counter-petitions for protective
orders,4 and thus it is far from clear that Jensen could have—
much less should or must have—sought his protective order in
the proceeding initiated by Ruflin. Therefore, because Jensen’s


4. Indeed, as explained hereafter, even when parties seek mutual
protective orders, the Act requires parties to file independent
petitions, as the parties did here.



20160194-CA                    7                2017 UT App 174
                          Jensen v. Ruflin


petition was not a “claim that . . . must have been presented in
the first suit or . . . one that could and should have been raised in
the first action,” the district court correctly rejected Ruflin’s res
judicata argument. See id. (citation and internal quotation marks
omitted).

¶18 Moreover, the difference between this case and the factual
scenario in Peterson is plain. In Peterson, the petitioner’s two
petitions for civil stalking injunctions did not only name the
same parties; each also named the same petitioner and
respondent. See Peterson, 2014 UT App 247, ¶¶ 5–6. Thus,
because the second petition alleged all the same facts as the first
and requested the very same remedy, there was no genuine
question as to whether the claim the petitioner brought in the
second action had already been raised against the respondent in
the first petition. In contrast, the proceedings before
Commissioners Blomquist and Casey involved different
petitioners, each with his own claim to assert against the other
party.

                   II. Mutual Protective Orders

¶19 We now turn to Ruflin’s second argument, namely that
the district court erred by failing to conclude that the Order
violated the Cohabitant Abuse Act’s limitations on mutual
protective orders. Section 78B-7-108 of the Utah Code provides:

       (1) A court may not grant a mutual protective
       order or mutual protective orders for protection to
       opposing parties, unless each party:

              (a) has filed an independent petition against
              the other for a protective order, and both
              petitions have been served;

              (b) makes a showing at a due process
              protective order hearing of abuse or



20160194-CA                      8                2017 UT App 174
                         Jensen v. Ruflin


              domestic violence committed by the other
              party; and

              (c) demonstrates the abuse or domestic
              violence did not occur in self-defense.

      (2) If the court issues mutual protective orders, the
      circumstances justifying those orders shall be
      documented in the case file.

Utah Code Ann. § 78B-7-108 (LexisNexis 2012). Ruflin concedes
that he cannot reasonably challenge the district court’s decision
under subsections (1)(a) or (1)(b), as both parties filed
independent petitions and each proved, at a separate hearing,
that the other party had committed abuse. Nevertheless, Ruflin
maintains that because there was already a valid protective
order in effect between the parties at the time Commissioner
Casey entered the Order against Ruflin, subsections (1)(c) and (2)
needed to be complied with, and neither Commissioner Casey
nor the district court made sufficient findings in that regard.

¶20 Ruflin’s contention is without merit. To begin with, the
district court found that Ruflin’s abuse of Jensen was not an act
of self-defense. While the court concluded that there was
insufficient evidence to determine who threw the first punch
during the October 21 incident, it nevertheless found that Ruflin
not only initiated the confrontation by giving Jensen “the
finger,” but also “continued to provoke and extend” the
confrontation by affirmative, aggressive action. Furthermore,
Ruflin’s assertion that the court “fail[ed] to ‘document’ the
circumstances justifying [a protective order that] competes with
a prior protective order” is simply incorrect. The court expressly
opined that affirming the Order would “rightfully” “result in
protective orders against each [party]” because the evidence
showed that the physical altercation on October 21, 2015, was a
“mutual confrontation,” the fault for which could not be pinned
wholly on either party. Accordingly, we agree with the district


20160194-CA                     9              2017 UT App 174
                           Jensen v. Ruflin


court that the Order complied with the Cohabitant Abuse Act’s
limitations on mutual protective orders.

                          III. Continuance

¶21 Ruflin maintains that the district court’s decision should
be reversed because the court abused its discretion by declining
to grant his request to continue the Objection Hearing. His
reasoning is somewhat extraordinary under the circumstances.

¶22 Observing that the Cohabitant Abuse Act provides that a
hearing on a party’s objection to a commissioner’s protective
order “shall” be held “within 20 days of the filing of the
objection,” see Utah Code Ann. § 78B-7-107(1)(f), Ruflin directs
our attention to the fact that he initially filed the Objection on
December 17, 2015, yet the Court did not hold a hearing on the
Objection until February 16, 2016. Thus, he argues, “the reality is
that the statutory requirements for a hearing within twenty . . .
days were simply not met by the Court,” and “[t]his failure by
the Court to meet the statutory requirements . . . constituted a
waiver.” Put more succinctly, his argument is this: it was an
abuse of discretion to deny him a continuance because, in
refusing to delay a hearing that had already been calendared
outside the statute’s prescribed timeline, the court was
“invoking the statutory requirement that [it] had not . . . met.”

¶23 A district court is endowed with “inherent power to
manage its docket,” and we accordingly review its decisions in
this arena only for “abuse of discretion.” See Clayton v. Ford
Motor Co., 2009 UT App 154, ¶ 9, 214 P.3d 865. Given the
procedural history of this case, we have no trouble concluding
that the district court did not abuse its discretion in this instance.

¶24 Of particular importance, the Objection Hearing’s
untimeliness is largely the result of Ruflin’s own conduct. For
instance, having filed two separate amendments to his initial
Objection, which was itself filed a few days beyond the limit



20160194-CA                      10               2017 UT App 174
                          Jensen v. Ruflin


prescribed by statute, Ruflin did not get around to requesting
submission of his Objection for decision until January 25, 2016.
See Utah R. Civ. P. 7(g) (“[I]f no party files a request, the motion
will not be submitted for decision.”). Further, if Ruflin had
insufficient time to develop the proof supporting the Objection,
he bears much of the responsibility, given his decision to change
his legal representation only days before the Objection Hearing.
In view of the broad discretion accorded to the district court, we
reject Ruflin’s contention that the court abused its discretion by
denying his request for a continuance.


                         CONCLUSION

¶25 The district court correctly determined that res judicata
did not bar the Order, that the Order did not run afoul of the
Cohabitant Abuse Act’s limitations on mutual protective orders,
and that the court acted within its discretion when it declined to
continue the Objection Hearing. We therefore uphold the court’s
decision affirming the protective order entered against Ruflin.




20160194-CA                     11               2017 UT App 174